



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Catenacci, 2012 ONCA 187

DATE: 20120323

DOCKET: C54420

Rosenberg, Armstrong and Blair JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Nicodemo Catenacci

Appellant

Julie Santarossa, for the appellant

John Neander, for the respondent

Heard and endorsed: March 21, 2012

On appeal from the sentence imposed on May 13, 2011 by
    Justice Fern M. Weinper of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the trial judge that general deterrence and
    denunciation were the paramount considerations in this case which arose out of
    the G20 riots. The sentence imposed took adequate account of the appellants
    role in setting fire to the police cruiser and the factors such as his history
    of addiction and depression. Rehabilitation and the appellants personal
    circumstances were of much reduced significance in this kind of case. The
    so-called jump principle had no application in this case. This offence was much
    more serious than the many offences on the appellants record.

[2]

However, the restitution order cannot stand. The trial judge made
    no inquiries as to the appellants ability to pay given the appellants
    addiction, his sporadic employment and the type of employment he can obtain,
    this was not a case for the substantial restitution order. The order might well
    interfere with the appellants rehabilitation.

[3]

Accordingly, leave to appeal is granted, the appeal is allowed and
    the restitution order is struck out. In all other respects, the sentence appeal
    is dismissed.


